Citation Nr: 1539395	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, claimed as a skin rash on thigh, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board has recharacterized and broadened the claim for PTSD as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran's representative notified the Board, in writing, of his intent to withdraw his appeal of the issues of entitlement to service connection for acquired psychiatric and skin disorders.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for acquired psychiatric and skin disorders are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in a letter dated in September 2015, received by the Board on September 3, 2015, the Veteran's representative submitted the following statement.  "The Veteran wishes to withdraw his hearing request and appeals on all issues."  This statement was signed by the representative and contained an enclosed document also stating "The Veteran wishes to withdraw his appeals on all issues" which was signed by the Veteran himself. 

Thus, the Veteran has withdrawn the appeal concerning his entitlement to service connection for psychiatric and skin disorders, and there remain no allegations of errors of fact or law for appellate consideration on these issues.  Withdrawal of the appeal included withdrawal of both the notice of disagreement and the substantive appeal in this case.  See 38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The appeal concerning the issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD, is dismissed.  

The appeal concerning the issue of entitlement to service connection for a skin disorder, claimed as a skin rash on thigh, to include as secondary to Agent Orange exposure, is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


